Citation Nr: 1508609	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from August 2003 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for sleep apnea.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes that the most recent treatment records in the claims file, Virtual VA, and VBMS are dated in June 2008.  As it appears likely that the Veteran has received ongoing treatment since that time, VA medical records reflecting treatment since June 2008 should be obtained and associated with the record.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has contended  that his sleep apnea began during active duty.  He asserted that he began treatment for sleep apnea within one year of discharge.  A June 2008 VA sleep study revealed severe obstructive sleep apnea.  At that time, the Veteran reported that he began snoring when he was 14 or 15 years old.  The examiner noted that the Veteran had a "large tongue and swollen oropharynx" reflecting that the Veteran's sleep apnea was longstanding, and that loud snoring, daytime sleepiness, hypertension, and obesity indicated a high risk for sleep apnea.

That same month, the Veteran underwent a VA general medical examination.  The Veteran reported that he noticed in 2004 that he had difficulty breathing with sleeping, as he would wake up choking.  The examiner noted the diagnosis of sleep apnea, and responded in the affirmative when prompted in the examination report that the injury/disease occurred during active service.  However, this examiner did not comment on the effects of the Veteran's obesity on his sleep apnea or the Veteran's reports that he began snoring as a teenager.  

In this regard, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By 'clear and unmistakable evidence' is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, sleep apnea is not indicated on the Veteran's induction Reports of Medical Examination and History.  As such, the Veteran is presumed sound upon entry.

As the Board finds that the record does not contain sufficient information to make a decision on this claim, the Veteran should be afforded with a VA examination in order to obtain an opinion as to whether he has sleep apnea that began during active duty, or preexisted active duty and was aggravated thereby.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment from the VA since June 2008.

2.  Schedule the Veteran for a VA examination to determine the etiology of sleep apnea.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as follows:

a)  Does the evidence clearly and unmistakably show that sleep apnea existed prior to service?

b)  If the answer is yes, does the evidence clearly and unmistakably show sleep apnea was not permanently worsened during service beyond the natural progression of the disorder.

c)  If the answer is no to either a) or b) above, is it at least as likely as not (i.e., a 50 percent probability or greater) that sleep apnea is otherwise causally related to any event, injury, or disease during service?

d)  If the answer is yes to both a) and b), is it as least as likely as not that sleep apnea was aggravated by the Veteran's service.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




